               Case 1:19-cv-00916-AJN-BCM Document 75 Filed 07/14/20 Page 1 of 1




                                          WC
                                          LAW OFFICES OF
                                          WILLIAM CAFARO                                                   7/14/20

     William Cafaro, Esq.                      108 West 39th Street, Suite 602               Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                New York, New York 10018                               Associate
     Email: bcafaro@cafaroesq.com                Telephone: 212.583.7400                          ADMITTED IN NY
                                                  Facsimile: 212.583.7401              Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                               www.cafaroesq.com
     Managing Attorney                                                                     Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                             Of Counsel
     Email: akumar@cafaroesq.com
_________________________________________________________________________________________
                                                                      ADMITTED IN NY, FL & DC




                                                        July 13, 2020
       Via ECF
       Honorable Barbara C. Moses, U.S.M.J.
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                                    Re:   Francisco Bautista v. Venture 2275, et al
                                          Case No.: 19-cv-00916 (AJN) (BCM)
       Your Honor:


                 This firm represents Plaintiff, Francisco Bautista, in the above-referenced wage and hour
       action brought against Defendants Venture 2275 LLC and Anthony Nisthalal for alleged violations
       of the Fair Labor Standards Act and the New York Labor Law. We write, with Defendant’s
       consent, to request that the deadline to submit the parties’ settlement agreement and cheeks motion
       be extended from today to July 17, 2020. The reason for this request is that the parties recently
       agreed on a final version of the settlement agreement and will be signing it this week.1
                                                        Respectfully submitted,
Application GRANTED. SO ORDERED.                        LAW OFFICES OF WILLIAM CAFARO

                                                        _______/s/_____________________
                                                        William Cafaro, (WC 2730)


______________________________
Barbara Moses, U.S.M.J.
July 14, 2020

       1
        On June 24, 2020, the parties emailed the judgements clerk an executed “Notice, Consent, and Reference
       of a Civil Action to a Magistrate Judge” form consenting to Your Honor’s jurisdiction. See Exhibit 1. We
       are still awaiting a ruling on this document.
